AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                        District of South Carolina


                      Mary Beth Martin
                                                                       )
                            Plaintiff
                                                                       )
                          v.
                                                                       )
  Nancy A. Berryhill, Acting Commissioner of Social
                                                                       )     Civil Action No.: 4:17-2409-DCN
                      Security
                           Defendant
                                                                       )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                  recover from the defendant (name)              the amount of                 dollars ($   ),
which includes prejudgment interest at the rate of             %, plus postjudgment interest at the rate of         %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
O other: The Commissioner’s decision is reversed pursuant to sentence four of 42 U.S.C. § 405(g) and
remanded to the Commissioner for further proceedings.


This action was (check one):
 tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

 tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable David C. Norton, United States District Judge, who adopted the Report and
Recommendation of the Honorable Thomas E. Rogers, III, United States Magistrate Judge.

                                                                                 ROBIN L. BLUME
Date:     November 2, 2018                                                  CLERK OF COURT


                                                                              s/Glenda J. Nance
                                                                                         Signature of Clerk or Deputy Clerk

                                                                              s/Glenda J. Nance
                                                                              Deputy Clerk
